FILE COPY




                                      COURT OF APPEALS
                                      SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                         CLERK
 TERRIE LIVINGSTON                     TIM CURRY CRIMINAL JUSTICE CENTER                DEBRA SPISAK
                                            401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196-0211                CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                    LISA M. WEST
  ANNE GARDNER                                  TEL: (817) 884-1900
  SUE WALKER                                                                          GENERAL COUNSEL
  BILL MEIER                                   FAX: (817) 884-1932                     CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                             www.txcourts.gov/2ndcoa



                                              April 9, 2015

    Hon. David L. Evans                                   Richard Mitchell
    Regional Presiding Judge                              211 S. Rusk St.
    Tim Curry Criminal Justice Center                     Weatherford, TX 76086
    401 W. Belknap                                        * DELIVERED VIA E-MAIL *
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                              Don Schnebly
                                                          Parker County District Attorney
    District Clerk, Parker County                         117 Fort Worth St.
    117 Fort Worth Highway                                Weatherford, TX 76086
    Weatherford, TX 76086                                 * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    Hon. Craig Towson
    Judge, 43rd District Court, Parker County
    117 Fort Worth Highway
    Weatherford, TX 76086
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:         02-15-00097-CR, 02-15-00098-CR
                 Trial Court Case Number:         CR14-0355, CR14-0493

    Style:       Aaron Jess Marlar
                 v.
                 The State of Texas

          Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

           Copies of the opinion and judgment are attached and can also be viewed on our
    Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                             Respectfully yours,

                                                             DEBRA SPISAK, CLERK